Citation Nr: 1313311	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-45 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The underlying issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied a claim for service connection for tinnitus based on the determination that the condition did not occur in and was not caused by service.  

2.  The Veteran did not appeal the March 2005 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for tinnitus.  

3.  In an April 2006 rating decision, the RO denied reopening the claim for service connection for tinnitus based on the determination that new and material evidence was not submitted.  

4.  The Veteran did not appeal the April 2006 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for tinnitus.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied reopening the claim for service connection for tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2012).

2.  The additional evidence received since the April 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Nevertheless, in the decision below, the Board has reopened the Veteran's claim for service connection for tinnitus.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

When a claim for service connection for has been previously denied, a subsequent claim for benefits may not be considered on the merits unless new and material evidence has been presented.  Regardless of what the RO has done, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  A summary of the evidence which was of record at the time of the last final decision in April 2006, whereby the RO denied reopening service connection for tinnitus is presented below.  

In October 2004, the Veteran filed a claim of service connection for tinnitus.  He contended that he served with an artillery unit and was exposed to loud noise from howitzers daily, which resulted in ringing in both ears.  He stated that the onset of his tinnitus was during service in 1969.  At that time, the Veteran's service treatment records did not document any complaints of tinnitus.  His service personnel records did show that the Veteran served with the Headquarters Battery, 1st Provisional 155 mm Howitzer Detachment, 3rd Battalion, 12th Marine Regiment, 3rd Marine Division, and his DD 214 Form indicates that he was awarded the Combat Action Ribbon.  During his February 2005 VA examination, the Veteran reported that he first noticed tinnitus approximately twenty years earlier and had no opinion as to the etiology.  The examiner noted that the Veteran was in combat and would likely have been exposed to hazardous noise levels.  However, he also observed that, while the Veteran stated that he had some tinnitus during service, he did not notice it again until the 1980s.  The examiner concluded that the Veteran's tinnitus was not likely related to his military service, but instead was more likely related to his 35 years as a machine operator.  

The RO issued a rating decision in March 2005 denying service connection for tinnitus.  In particular, the RO determined that tinnitus did not occur in and was caused by the Veteran's military service.  The Veteran was notified of the March 2005 rating decision and of his appellate rights, but he did not appeal the decision.  The Board notes that there was additional evidence received within one year of the March 2005 rating decision, namely private medical records and VA medical records; however, those records did not pertain to or even reference tinnitus.  Therefore, the evidence received with one year of the issuance of the March 2005 rating decision was not new and material evidence with regard to the claim for service connection for tinnitus.  As such, the March 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In October 2005, the Veteran filed an application to reopen the claim for service connection for tinnitus.  He asserted that he had ringing in his ears since service and wore hearing protection when he worked in the factory after service.  The Veteran did not reference the March 2005 rating decision, nor did he indicate or suggest that he disagreed with the prior rating decision.  The Board notes that special wording is not required; however, the October 2005 statement did not use terms that can be reasonably construed as disagreement with the previous denial in the March 2005 rating decision. See 38 C.F.R. § 20.201.  Rather, the Board finds this statement to be a claim to reopen service connection for tinnitus.  VA regulations provide that submitting a claim within the appeal period of a rating decision, even when that claim is accompanied by relevant evidence, does not constitute a notice of disagreement with such a decision and does not extend the time limit for initiating or perfecting an appeal of that decision. 38 C.F.R. §§ 20.201, 20.304.

In the April 2006 rating decision, the RO denied reopening the claim of entitlement to service connection for tinnitus based on the determination that new and material evidence was not received.  The Veteran was notified of the April 2006 rating decision and of his appellate rights, but he did not appeal the decision.  The Board notes that there was additional evidence received within one year of the April 2006 rating decision, namely VA medical records dated from 2005 to 2006.  Those records were not printed until December 2008; however, there are presumed to have been in VA's constructive possession at the time of the April 2006 rating decision see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Nevertheless, these records are not relevant to the Veteran's claim of service connection for tinnitus; therefore, the evidence received with one year of the issuance of the April 2006 rating decision was not new and material evidence with regard to the claim.  As such, the April 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The additional evidence presented since the last final denial in April 2006 includes the notice of disagreement received in April 2010 and a VA Form 9 Appeal received in November 2010.  In both documents, the Veteran's representative cited the Merck Manual, Sec. 7, Ch. 85 for the proposition that "high frequency tinnitus usually accompanies [noise-induced] hearing loss" as well as medical treaties that indicate the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  The evidence is new, as it was not of record at the time of the last rating decision in April 2006.  The evidence is also material because it presents evidence suggesting that tinnitus may be related to the Veteran's hearing loss and the acoustic trauma that caused the latter disorder.   Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Veteran was afforded a VA examination in October 2010 during which the examiner explained that hearing loss and tinnitus are commonly present together, but noted that they are not necessarily mutually occurring and have varying causes, to include certain medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  She stated that hearing loss does not cause tinnitus or vice versa and opined that it is not as likely as not that tinnitus is secondary to or aggravated by the Veteran's service-connected hearing loss.  However, she did not provide a rationale for her opinion that the Veteran's service-connected hearing loss did not aggravate his tinnitus.  

It would have also been helpful had a VA examiner described how tinnitus that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the October 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and he did engage in combat with the enemy, as demonstrated by his award of the Combat Action Ribbon.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. He or she should also address whether it is at least as likely as not that the Veteran's tinnitus is caused or aggravated by his service-connected hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current tinnitus is either likely or unlikely the result of an event, injury, or disease incurred in service, or proximately due to or aggravated by the service-connected bilateral hearing loss the examiner should state whether it is at least as likely as not that the current tinnitus is the result of an event, injury, or disease incurred in service or is at least as likely as not proximately due to or aggravated by the service-connected bilateral hearing loss as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the requested action, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the Veteran's claim for service connection for tinnitus, including consideration of any additional information obtained as a result of this remand.  

If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


